MEMORANDUM **
Juan Francisco Calderon-Mendivil appeals from his 30-month sentence for conspiracy to harbor illegal aliens and harboring illegal aliens, in violation of 8 U.S.C. § 1324(a)(1)(A)(iii), (a)(1)(A)(v)(I), and (a)(1)(B)(i). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Calderon-Mendivil contends that the district court clearly erred in applying a four-level upward adjustment, pursuant to U.S.S.G. § 2L1.1(b)(5)(B), for brandishing a firearm. He contends that the evidence did not support a finding that a firearm was used to intimidate the victims. We conclude that the district court did not clearly err. See U.S.S.G. § 1B1.1, cmt. n. 1(C).
Calderon-Mendivil also contends that the district court clearly erred by denying a two-level reduction, pursuant to U.S.S.G. § 3B1.2(b), for his minor role in the offense. We conclude that the district court did not clearly err in finding that Calderon-Mendivil failed to show he was substantially less culpable than other participants in the offense. See United States v. Rodriguez-Cruz, 255 F.3d 1054, 1059-60 (9th Cir .2001).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.